
	
		II
		112th CONGRESS
		2d Session
		S. 2607
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Carper (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  reduction of duty on black 820 inkjet printing ink.
	
	
		1.Black 820 inkjet printing ink
			(a)In generalHeading 9902.40.40 of the Harmonized Tariff
			 Schedule of the United States (relating to black 820 inkjet printing ink) is
			 amended—
				(1)by striking 0.3% in the
			 column 1 general rate of duty column and inserting Free;
			 and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
